OPINION — AG — THE OKLAHOMA INDUSTRIAL FINANCE AUTHORITY MAY MAKE A LOAN TO AN INDUSTRIAL DEVELOPMENT TRUST WHETHER PUBLIC OR PRIVATE, SO LONG AS SAID TRUST IS INCORPORATED, HAS AS IT PRIMARY FUNCTION THE PROMOTION, ENCOURAGEMENT AND DEVELOPMENT OF INDUSTRIAL AND MANUFACTURING ENTERPRISES IN OKLAHOMA, AND IS APPROVED AND QUALIFIED BY THE OKLAHOMA INDUSTRIAL FINANCE AUTHORITY. CITE: ARTICLE X, SECTION 34 74 O.S. 1961 853 [74-853](D), 74 O.S. 1961 851-874 [74-851] — [74-874], 74 O.S. 1967 Supp., 875 [74-875] (SAM HELLMAN)